Citation Nr: 0943439	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
RO in St. Louis, Missouri, which, in pertinent part, denied 
service connection for a bilateral hearing loss disability 
and tinnitus. 

The Veteran testified at a July 2007 hearing before a 
Decision Review Officer (DRO).  A transcript of the hearing 
has been associated with the file.

The Veteran also requested a hearing before the Board in his 
January 2007 VA Form 9.  However, the Veteran withdrew his 
request for a Board hearing in a November 2007 letter 
submitted by the Veteran's representative on his behalf.  See 
38 C.F.R. § 20.704(e) (2009).  The Board will proceed with 
appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing 
loss disability. 

2.  The evidence does not establish that the Veteran's 
tinnitus had its onset in active service or is otherwise 
related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to initial adjudication of the 
claim by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, 
letters sent to the Veteran in October 2005 and March 2006 
together fully addressed all necessary notice elements under 
the VCAA.  The letters informed the Veteran of what evidence 
was required to substantiate the claim, and of the Veteran's 
and VA's respective duties with regard to obtaining such 
evidence.  The Board concludes that the duty to notify has 
been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have also been obtained, to the extent possible.  The Veteran 
has not identified any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
present claims.  Indeed, in a March 2006 response to the VCAA 
notice letter, the Veteran indicated that he had no other 
information or evidence to submit in support of his claim.  
The Board notes that at the July 2007 RO hearing, the Veteran 
stated that he may have undergone an audiological examination 
30 years prior to the hearing through a private doctor.  
However, the Veteran did not remember where this examination 
was conducted, why it was conducted, or whether the results 
were abnormal.  He thought it might have been performed in 
connection with a job interview.  The Board finds that the 
Veteran has not provided enough information for VA to attempt 
to locate this record.  See 38 C.F.R. § 3.159(c); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
the duty to assist has been satisfied with respect to 
obtaining the Veteran's medical and service treatment 
records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an audiological 
examination in March 2006.  To this end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, and provides a complete rationale for the 
opinion stated, relying on and citing to the clinical 
findings made on examination when appropriate.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination has been met.  See 38 C.F.R. 
§ 3.159(c) (4).  

The Board notes that at the July 2007 hearing before the DRO, 
the Veteran requested that a new examination be held.  In 
support of this request, the Veteran explained that due to a 
miscommunication on the part a receptionist, the Veteran was 
late to his appointment with the VA examiner.  The Veteran 
stated that as a consequence the VA examiner seemed 
irritated.  The Veteran testified that as he was walking out 
of the examination room, he asked the VA examiner about the 
ringing in his ears.  According to the Veteran, the VA 
examiner then asked the Veteran whether it had been present 
for the last 6 or 7 years.  The Veteran stated that he 
replied in the affirmative.  However, the Veteran contends 
that his tinnitus had actually been present for several 
decades.  Thus, the Veteran implied that the VA examiner 
based his opinion on misinformation, namely that the ringing 
in the Veteran's ears had been present for only six to seven 
years at the time of the examination, rather then for a much 
longer period of time as the Veteran claims.  The overall 
tenor of the Veteran's testimony suggested that the VA 
examiner was rushed and perfunctory in performing the 
examination.  

The Board finds that remanding this case for a new 
examination is not warranted. The Veteran has not 
specifically identified any deficiencies in the way the 
examination was conducted.  The Board cannot find that the 
examination was inadequate simply because the Veteran did not 
report to the examiner that his tinnitus had been present 
much longer than 6 or 7 years in response to the examiner's 
question.  Significantly, the Veteran testified at the 
hearing that he could not say whether the examiner conducted 
the examination in a way that was "right or wrong" or that 
the examiner did not "do his job the way he was supposed to 
his job."  The Veteran simply felt that he was not "handled 
properly."  The Board notes that the Veteran, as a 
layperson, does not have the medical training or expertise to 
determine whether the examination was performed correctly.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
Board finds that the examination is adequate upon which to 
base a decision, and the Veteran has not identified any 
inadequacies in the way the examination was conducted for the 
clinical purpose of assessing the presence and etiology of 
the Veteran's claimed disabilities, the Board is unwilling to 
remand this case for a new examination.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no likely additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) competent 
evidence of a current disability; (2) competent evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).





A. Hearing Loss

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability resulting 
from acoustic trauma in service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Under the first Hickson element, the Veteran must show that 
he has a current hearing loss disability.  Impaired hearing 
will be considered to be a disability under the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  The Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory 
thresholds set forth in 38 C.F.R. § 3.385 establish when 
hearing loss is severe enough to be service connected.  
Hensley at 159.

In March 2006, the Veteran underwent a VA examination in 
connection with this claim.  An audiometry test reflected in 
this record shows puretone thresholds, in decibels, as 
follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
30
LEFT
15
20
25
25
30

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 96 percent for the right ear and 
94 percent for the left ear.  The VA examiner found that 
although the Veteran was exposed to combat-related noise in 
service, the Veteran's hearing was functionally normal, with 
a slight impairment at 4000 Hertz.  The audiogram shows that 
the Veteran does have some degree of hearing loss in both 
ears.  See Hensley, 5 Vet. App. at 157.  However, the 
Veteran's puretone thresholds do not exceed 40 decibels in 
any of the relevant frequencies for either ear, and do not 
exceed 25 decibels in at least three of the relevant 
frequencies for either ear.  See 38 C.F.R. § 3.385.  
Moreover, the Veteran's speech recognition scores for both 
ears were 94 percent or above.  See id.  Thus, the Veteran's 
hearing loss is not severe enough to qualify as a current 
disability for VA compensation purposes.  See id.; Hensley, 
supra.  

The Veteran has not submitted any competent evidence showing 
that he has a current hearing loss disability as defined in 
the regulation.  Indeed, in an October 2005 statement, the 
Veteran indicated that he has never been treated for hearing 
loss.  The Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

Accordingly, as there is no competent evidence that the 
Veteran has a current hearing loss disability in either ear, 
the preponderance of the evidence is against the Veteran's 
claim, and service connection for a bilateral hearing loss 
disability on a direct or a presumptive basis must be denied.  
See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

B.  Tinnitus 

The Veteran contends that he is entitled to service 
connection for tinnitus as a result of acoustic trauma he 
sustained in service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

With respect to the first Hickson element, evidence of a 
current disability, the Board notes that tinnitus is, by 
definition, "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 
2007) (Dorland's).  Because tinnitus is subjective, its 
existence is generally determined by whether or not the 
veteran claims to experience it.  Thus, for VA purposes, 
tinnitus is a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  The Veteran stated that he has 
tinnitus at the March 2006 VA examination.  At the July 2007 
RO hearing, the Veteran testified that the ringing in his 
ears will wake him up at night.  Accordingly, the Board finds 
that the Veteran has a current disability. 

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  
The Board notes that when an injury is incurred in combat, 
satisfactory lay or other evidence will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  While the Board may find 
in-service incurrence or aggravation of a combat-related 
disease or injury based on the Veteran' lay statements alone, 
the Veteran must still demonstrate that his current 
disability is related to service, as to which the Veteran's 
lay testimony by itself will not necessarily suffice.  See 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.); Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).  

The Board has reviewed the Veteran's service and post-service 
treatment records.  The Veteran's service treatment records, 
including his February 1971 separation examination, are 
negative for evidence of tinnitus or any other hearing 
conditions. 

At the July 2007 RO hearing, the Veteran stated that during 
his service aboard the U.S.S. New Jersey battleship in 
Vietnam, the ship was the subject of hostile gun fire.  
Further, the Veteran testified that he was stationed as a 
radio operator directly below a gun turret on the battleship.  
The Board also notes that the Veteran's DD 214 reflects that 
he was awarded the Combat Action Ribbon, which verifies that 
the Veteran had combat service for the purposes of section 
1154(b).  See VAOPGCPREC 12-99.  Thus, based on the Veteran's 
testimony, the Board finds that the Veteran was exposed to 
hazardous noise during service.  

Under the third Hickson element, the evidence must 
demonstrate a nexus between the Veteran's current disability 
and the in-service disease or injury.  As stated above, while 
the Veteran's lay statements alone are sufficient to 
establish in-service hazardous noise exposure, the relaxed 
evidentiary standard set forth in section 1154(b) does not 
apply to whether there is a nexus between the Veteran's 
tinnitus and his in-service noise exposure.  See Davidson and 
Beausoleil, both supra.  Thus, the Veteran's lay testimony 
alone will not necessarily suffice to establish this element. 

In an October 2005 statement, the Veteran claims that his 
tinnitus was caused by in-service acoustic trauma serving 
aboard a battleship and a destroyer.  The Board notes that 
the Veteran can attest to factual matters of which he has 
first-hand knowledge, such as his symptoms and other 
experiences.  See, e.g., Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Indeed, as discussed above, the Veteran is 
competent to state that he has tinnitus, which is usually 
subjective in nature.  See Dorland's, supra.  However, the 
Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
rendering an opinion as to the cause or etiology of any 
current disorder.  See id.; Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the Board may consider the 
Veteran's account of his experiences and symptomatology, 
determining its credibility and weight as appropriate, the 
Board cannot consider as competent evidence the Veteran's 
opinion that his tinnitus was caused by acoustic trauma in 
service, as this is a determination that is medical in nature 
and therefore requires medical expertise.  See id.; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) 

The Board has reviewed all of the relevant evidence.  In his 
October 2005 claim, the Veteran indicated that he has had 
tinnitus since 1969. 

In an October 2005 statement, the Veteran indicated that to 
his knowledge he had never been treated for tinnitus.  

The March 2006 VA examination reflects that the onset of the 
Veteran's tinnitus occurred approximately 6 or 7 years prior 
to the examination, and had been constant over the last 2 
years.  The VA examiner noted that the Veteran's history of 
post-service noise exposure was negative.  The VA examiner 
found that the Veteran's tinnitus was not "time locked to 
his military experience."  Therefore, the examiner concluded 
that the Veteran's tinnitus was not attributable to military-
related noise. 

In his June 2006 notice of disagreement (NOD), the Veteran 
indicated that the VA examination was not accurate with 
respect to when his tinnitus began.  The Veteran stated that 
he informed the examiner that his tinnitus had worsened in 
the last 6 or 7 years.  However, the Veteran stated in the 
NOD that he had ringing in his ears ever since he was on 
active duty (the Veteran has not clarified whether he 
reported this timeline to the VA examiner).  At the July 2007 
RO hearing, the Veteran stated that the VA examiner asked him 
whether his tinnitus had been present over the last 6 or 7 
years, to which he replied in the affirmative.  In other 
words, the Veteran suggested that it was the VA examiner who 
initially proposed this time frame and therefore, in a sense, 
asked the Veteran a leading question.  

The Board acknowledges the Veteran's statements regarding the 
accuracy of the March 2006 VA examination.  Here, the Board 
is not persuaded that the VA examiner asked the Veteran 
whether his tinnitus had been present for 6 or 7 years, 
conjuring these numbers seemingly out of nowhere, without any 
previous indication from the Veteran that this was in fact a 
relevant time frame.  The Board is also not persuaded that 
the Veteran reported to the VA examiner that his tinnitus had 
only worsened in the last 6 or 7 years, but had been present 
much longer.  The VA examiner specifically noted that the 
Veteran's tinnitus had its onset 6 or 7 years prior to the 
examination, and that it had become constant in the last two 
years.  It is thus in direct conflict with the Veteran's 
account of what he reported to the examiner in his June 2006 
NOD.  The Board believes that the time frame reflected in the 
March 2006 VA examination accurately reflects what the 
Veteran reported to the examiner, and that it was not 
prompted by any suggestive remarks made by the examiner.  

The Veteran also stated at the July 2007 RO hearing that the 
ringing in his ears began 25 or 30 years prior to the 
hearing, and became progressively worse.  When asked whether 
he first noticed the ringing in the 1970's or 1980's, the 
Veteran replied, "Sure, that's what I would say."  Later in 
the hearing, the Veteran testified that the ringing in his 
ears started a year or two after he got out of the service.  
The Veteran stated that at the time, the ringing in his ears 
would last a couple of days and then go away.  The Veteran 
stated that every once in a while, the ringing would come 
back, and then go away again.  The Veteran stated that the 
ringing recurred more and more until it became constant. 

In reviewing the above evidence, the Board is not persuaded 
that the Veteran's tinnitus has been present ever since the 
service, or for several decades.  First, the Board notes that 
the Veteran has been inconsistent in his statements as to the 
onset of his tinnitus.  To some extent, such inconsistency is 
understandable given the subjective nature of tinnitus and 
the fact that so many years have elapsed since the Veteran 
states that the ringing in his ears first began.  However, in 
this case the inconsistencies are quite marked.  In his 
October 2005 claim, the Veteran stated that his tinnitus 
began in 1969, which would be during his period of service.  
At the March 2006 VA examination, the Veteran stated that his 
tinnitus began 6 or 7 years prior to the examination.  In his 
July 2006 NOD, the Veteran stated that he has had tinnitus 
ever since he was on active duty.  At the July 2007 RO 
hearing, the Veteran stated that he has had tinnitus since 
the 1970's or 1980's, and later stated that his tinnitus 
began a year or two after separation.  While the Board 
realizes that it may be difficult to pin point exactly when 
his tinnitus started, the claimed onset of the Veteran's 
tinnitus has ranged from 1969, to a year or two after 
service, to the 1970's or 1980's, to about 1999 or 7 years 
prior to the March 2006 VA examination.  These 
inconsistencies weigh against a finding that the Veteran's 
tinnitus has been present ever since the service, or even for 
several decades.  

Second, there is no evidence of diagnoses, treatment, or 
complaints of the Veteran's tinnitus prior to the present 
claim submitted in October 2005.  The Veteran himself has 
stated that he was never treated for tinnitus.  The United 
States Court of Appeals for the Federal Circuit has held that 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a condition was 
incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Nieves-Rodriguez, 22 Vet. 
App. 295, 305 (2008).  While the Board may not find that lay 
testimony lacks credibility merely because of the absence of 
contemporaneous medical evidence, the lack of such evidence 
is a fact that the Board may consider and weigh against the 
Veteran's statements.  Buchanan v. Nicholson, 451 F.3d, 1331, 
1336 (2006).  Here, the fact that there is no medical or 
other corroborating evidence of the Veteran's tinnitus 
outweighs the Veteran's statements that he has had tinnitus 
ever since the service or for several decades.  That the 
Veteran has only mentioned his tinnitus in the context of the 
current claim further weighs against a finding that it has 
been present for several decades.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while the 
Board cannot reject a claimant's statements merely because he 
is an interested party, the claimant's interest may affect 
the credibility of his testimony).  

Based on the March 2006 VA examination, the Board finds that 
the Veteran's tinnitus has been present since 1999 at the 
earliest, as the examination reflects that the Veteran's 
tinnitus had its onset about 6 to 7 years prior to the date 
of the examination.  The Board finds that this is the most 
accurate time frame for the Veteran's tinnitus, as the 
Veteran had every reason to ensure that the VA examiner had a 
correct understanding of how long this disability had been 
present.  Thus, the Board gives more weight to this time 
frame than to the alternative time frames offered by the 
Veteran, for the reasons discussed above.  The fact that 
almost three decades had passed between the onset of the 
Veteran's tinnitus around 1999 and his separation from 
service in 1971 heavily weighs against a finding that the 
Veteran's tinnitus is related to service. 

Significantly, in the March 2006 VA examination, the VA 
examiner found that the Veteran's tinnitus was not 
attributable to military-related noise exposure, as it was 
not time-locked to the Veteran's military experience.  In 
other words, the Veteran's tinnitus was not present in 
service or for many years thereafter, which led the examiner 
to conclude that it was not related to service.  Thus, the 
Board finds that the preponderance of the evidence is against 
a nexus between the Veteran's tinnitus and his period of 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for tinnitus must be denied.  See Hickson, supra; 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


